Citation Nr: 0013025	
Decision Date: 05/17/00    Archive Date: 05/24/00

DOCKET NO.  98-00 627A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

Entitlement to outpatient dental treatment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel

INTRODUCTION

The veteran served on active duty from April 1988 to July 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO.

2.  The claim of entitlement to outpatient dental treatment 
is not supported by cognizable evidence demonstrating that 
the claim is plausible or capable of substantiation.


CONCLUSION OF LAW

The claim of entitlement to outpatient dental treatment is 
not well grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran served on active duty from April 1988 to July 
1992, with additional service in the Air Force Reserve from 
July 1992 to December 1994.  Service dental records reflect 
that she received treatment for tooth number 19 on a number 
of occasions.  A dental treatment entry dated in October 1991 
indicated that she continued to have problems with the tooth 
but wanted to maintain it at that time.  She was to consider 
possible extraction.  An entry dated in May 1992 noted that 
the veteran was to be separated in four weeks and was to seek 
VA treatment.  There is no indication of any type of dental 
trauma in either the dental or medical records.  

Subsequent to service, the veteran received dental care at 
the VA medical center (VAMC) in Baltimore, Maryland.  
Associated with the claims file are VA dental treatment 
records from the Baltimore VAMC for the period from December 
1992 to November 1993.  The records show a history of root 
canal to tooth number 19 fifteen years earlier with recurring 
problems.  The veteran was evaluated in early February 1993 
for a complaint of pain of one week.  The tooth was extracted 
later that month.  She was then fitted with a resin-bonded 
bridge in November 1993.

The veteran testified at a hearing at the RO in April 1998.  
She said that she was first treated for problems with tooth 
number 19 in service in March 1991.  She had conservative 
treatment for her problems with the tooth during service but 
did consider several options.  She sought treatment with VA 
after her separation from service and was treated at the 
Baltimore VAMC because she continued to have problems with 
her tooth.  Eventually the tooth was pulled.  She received a 
bridge from the VAMC in November 1993 and that bridge fell 
out in June 1995.  She then sought private dental care.  The 
bridge fell out on several other occasions.  The veteran said 
that she now wanted a bridge from VA that would not fall out.

During the hearing, the veteran submitted a personal 
statement containing a chronology of events related to her 
tooth as well as private dental treatment records and billing 
statements.  The chronology essentially recounted the 
veteran's testimony as to her treatment in service, at the 
VAMC and from her private dentists.  She said that she wanted 
proper and adequate care from VA for the space from the 
missing tooth so that she would not incur any maladjustment 
of her teeth.

The records reflected treatment provided by John Lintz, DDS, 
for the period from June 1996 to January 1997, and Glen A. 
Kan, DDS, for the period from May 1994 to May 1995.  The 
billing records were from United Concordia for the period 
from June 1996 to October 1996 and reflected charges related 
to care provided by Dr. Lintz.  The treatment and billing 
records reflect that the veteran's bridge was recemented in 
July 1995, June 1996 and October 1996.

Analysis

The veteran is seeking entitlement to outpatient dental 
treatment.  The legal question to be answered initially is 
whether the veteran has presented evidence of a well-grounded 
claim; that is, a claim that is plausible.  If she has not 
presented a well-grounded claim, her appeal must fail with 
respect to this claim and there is no duty to assist her 
further in the development of this claim.  38 U.S.C.A. 
§ 5107(a); Morton v. Brown, 12 Vet. App. 477 (1999).  As will 
be explained below, the Board finds that this claim is not 
well grounded.

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. §§ 3.303, 3.304.

In order for a claim to be well grounded, there must be 
competent evidence of a current disability; of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. 
Brown, 7 Vet. App. 498 (1995).

VA laws applicable to service connection for dental 
disorders, including those related to periodontal disease, 
have been recently revised.  These changes became effective 
June 8, 1999.  64 Fed. Reg. 30392 (June 8, 1999).  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that where a law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to the veteran will apply.  Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991).

Upon review of the amendments, the Board finds that the only 
substantive change made affects the duration of time required 
after entry into service for the incurrence of the dental 
conditions for purposes of establishing service connection.  
Under the specific facts of this case, this changed 
requirement has no impact on the veteran's claim.  Therefore, 
neither version of the regulations is more or less favorable 
to the veteran.  The Board finds that its consideration of 
the veteran's claim, even though the RO did not address the 
amended regulations, will therefore not prejudice the veteran 
in any way.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

Under both the previous and revised regulations, service 
connection may be granted for a dental disease or injury of 
individual teeth and the investing tissue if incurred in or 
aggravated by service.  38 C.F.R. § 3.381(a) (1998); 38 
C.F.R. § 3.381(b) (1999).  However, treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, 
periodontal disease, and Vincent's stomatitis are not 
disabling conditions, and may be considered service-connected 
solely for the purpose of determining entitlement to dental 
examination or outpatient dental treatment.  38 C.F.R. § 
4.149 (deleted as of June 8, 1999); 38 C.F.R. § 3.381(a) 
(1999).

Moreover, under both previous and revised regulations, under 
38 C.F.R. § 4.150, Diagnostic Code 9913 for loss of teeth due 
to loss of substance of body of maxilla or mandible without 
loss of continuity, there is a note which indicates that 
those ratings would apply only to bone loss through trauma or 
disease such as osteomyelitis, and not to the loss of the 
alveolar process as a result of periodontal disease, since 
such loss is not considered disabling.  As the record does 
not show bone loss through trauma or disease such as 
osteomyelitis, there is no basis to grant service connection 
for the loss of tooth number 19 under the previous or revised 
regulations and Diagnostic Code 9913.

In regard to entitlement to treatment, the authority 
specifically applicable to such claims may be found at 38 
U.S.C.A. § 1712(a)(1) (West 1991 and Supp. 1999); 38 C.F.R. 
§§ 3.381, 17.161 (1998) and 38 C.F.R. §§ 3.381 and 17.161 
(1999).  The significance of finding that a noncompensable 
service-connected dental condition is due to dental trauma, 
as opposed to other causes, is that VA provides perpetual 
dental treatment for dental conditions due to service trauma, 
whereas, other dental conditions related to service are 
typically subject to the limitations of one-time treatment 
and timely application after service.  

To receive VA outpatient dental examinations or treatment, 
the law provides for various categories of eligibility such 
as veterans having a compensable service-connected dental 
condition; veterans having a noncompensable service-connected 
dental condition, provided that they apply for treatment 
within a year after service, ; those having a noncompensable 
service-connected dental condition adjudicated as resulting 
from a combat wound or other service trauma; those having a 
dental condition professionally determined to be aggravating 
disability from an associated service-connected condition or 
disability; those with a 100 percent schedular rating for 
service-connected disabilities or entitlement to a total 
disability rating by reason of individual unemployability; 
those veterans participating in a rehabilitation program 
under 38 U.S.C. chapter 31; and, those who have a medical 
condition complicating authorized medical care.  38 U.S.C.A. 
§ 1712; 38 C.F.R. § 17.161.

In this case the veteran does not satisfy any of the classes 
of eligibility listed under 38 C.F.R. § 17.161.  She received 
treatment in service for tooth number 19 due to recurring 
problems with abscesses.  She was separated in July 1992 and 
was provided VA evaluation and treatment from December 1992 
to November 1993.  This included extraction of tooth number 
19 and the furnishing of a bridge.

However, as noted above, eligibility for outpatient dental 
treatment is available only for compensable dental disorders.  
There is no regulation or criteria which provides that 
periodontal disease, caries, or replaceable missing teeth, 
even where service-connected, may be considered a compensable 
dental disability, except where there is loss of substance of 
the mandible or maxilla.  Since there is no evidence or 
allegation that the veteran has incurred loss of substance of 
the mandible or maxilla, she cannot establish a plausible 
claim that she has a compensable service-connected dental 
disorder.

There is no evidence that the veteran has any dental 
condition other than a replaceable missing tooth.  Thus, even 
if the Board granted service connection for the tooth, she 
would be unable to establish a plausible claim for 
eligibility for outpatient VA dental treatment.  38 C.F.R. § 
4.150.  In the absence of any evidence of any dental disorder 
which might be compensable, and in the absence of a plausible 
claim that the veteran meets one of the other criteria for 
outpatient dental treatment, she has not established a 
plausible claim of entitlement to outpatient dental treatment 
at VA expense.  Her claim is not plausible, whether 
considered under either the old or revised regulations, and 
must be denied as not well grounded.  38 U.S.C.A. § 5107(a); 
Woodson v. Brown, 8 Vet. App. 352 (1995), aff'd 87 F.3d 1304 
(Fed.Cir. 1996).

Finally, as the foregoing explains the need for competent 
evidence of a current disability which is linked by competent 
evidence to service, the Board views its discussion above 
sufficient to inform the veteran of the elements necessary to 
complete her application for service connection for the 
claimed disability to obtain dental treatment.  Robinette v. 
Brown, 8 Vet. App. 69, 79 (1995).


ORDER

The claim for entitlement to outpatient dental treatment is 
denied.


		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 

